Citation Nr: 0834172	
Decision Date: 10/03/08    Archive Date: 10/07/08	

DOCKET NO.  05-05 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as anxiety and/or 
depression. 

2.  Entitlement to an increased rating for low back pain as 
the residual of back injury, evaluated as 10 percent 
disabling prior to March 7, 2005, and as 20 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2004 and March 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a decision of December 1976, the Board denied entitlement 
to service connection for anxiety and depression.  Since the 
time of that decision, the veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
such evidence neither new nor material, and the current 
appeal ensued.

As previously noted, it would appear that the veteran seeks 
entitlement to service connection for a post-traumatic stress 
disorder, separate and apart from his current claim for 
service connection for anxiety and/or depression.  Inasmuch 
as that issue has not been developed or certified for 
appellate review, it is not for consideration at this time.  
It is, however, being referred to the RO for clarification, 
and, if necessary, appropriate action.

Finally, this case was previously before the Board in June 
2007, at which time it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.


FINDINGS OF FACT

1.  In a decision of December 1976, the Board denied 
entitlement to service connection for an acquired psychiatric 
disorder, specifically, anxiety and depression.

2.  Evidence submitted since the time of the Board's December 
1976 decision denying entitlement to service connection for 
an acquired psychiatric disorder, specifically, anxiety and 
depression, does not relate to an unestablished fact, and is 
of insufficient significance to raise a reasonable 
possibility of substantiating the veteran's current claim.

3.  The veteran, without good cause, failed to report on 
three separate occasions for VA compensation and pension 
examinations scheduled in conjunction with his claim for an 
increased evaluation for service-connected low back pain as 
the residual of back injury.


CONCLUSIONS OF LAW

1.  The decision of the Board in December 1976 denying the 
veteran's claim for an acquired psychiatric disorder, 
specifically, anxiety and depression, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  Evidence received since the time of the Board's December 
1976 decision denying entitlement to service connection for 
an acquired psychiatric disorder, specifically, anxiety and 
depression, is new, but not material, and insufficient to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for low back pain as the residual of back injury prior to 
March 7, 2005, as well as those for a current evaluation in 
excess of 20 percent for that same disability, have not been 
met.  38 U.S.C.A. §§ 501, 1155 (West 2002); 38 C.F.R. § 3.655 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

The veteran in this case seeks service connection for an 
acquired psychiatric disorder, specifically, anxiety and 
depression.  In that regard, service connection may be 
established for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served for 90 days or more during a 
period of war, and a psychosis, such as schizophrenia, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the Board, that determination is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  
Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

As regards the veteran's claim for service connection for 
anxiety and depression, the Board notes that, in Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States 
Court of Appeals for the Federal Circuit held that the 
"factual basis" of a claim for service connection is the 
veteran's disease or injury, rather than the symptoms of that 
disease or injury.  Moreover, a properly diagnosed disease or 
injury cannot be considered the same factual basis as a 
distinctly diagnosed disease or injury.  As a consequence, 
for the purposes of Section 7104(b), claims which are based 
upon distinctly and properly diagnosed diseases or injuries 
must be considered separate and distinct claims.  This is to 
say that a claim for one diagnosed disease or injury cannot 
be prejudiced by a prior claim for a different diagnosed 
disease or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.

In the case at hand, at the time of the prior December 1976 
Board decision, the RO denied entitlement to service 
connection for an acquired psychiatric disorder, 
specifically, anxiety and depression.  Moreover, the 
veteran's current claim, as well as evidence submitted since 
the time of the December 1976 Board decision, reflects 
elements of that very same disability.  Significantly, prior 
to the Board's 1976 decision, there was evidence that the 
veteran suffered from a form of latent schizophrenia.  
Subsequent to the Board's decision, evidence has been 
submitted showing a diagnosis of paranoid schizophrenia.  
Under the circumstances, the Board is of the opinion that the 
veteran's current claim is, in fact, based on the very same 
disease or injury as his previous claim, and, accordingly, 
must be considered on a "new and material" basis.  See Boggs, 
supra.

In the present case, at the time of the prior Board decision 
in December 1976, it was noted that the veteran's service 
treatment records were silent regarding any reference to a 
psychiatric disorder.  Further noted was that the veteran's 
separation examination was similarly negative.  In point of 
fact, the veteran's claims folder contained no medical 
evidence showing a psychiatric disorder prior to 1976.  Lay 
statements submitted in support of the veteran's claim were 
received "a considerable period of time" following the 
veteran's discharge from service, and accordingly were 
considered in light of other medical evidence received 
contemporaneously with the events in question.  Based on a 
review of the entire evidence of record, the Board concluded 
that the veteran's psychiatric disability was unrelated to 
any incident or incidents of his period of active military 
service, and that service connection for such a disability 
must, therefore, be denied.  That determination was 
adequately supported by and consistent with the evidence then 
of record, and is now final.

Evidence received since the time of the Board's December 1976 
decision, consisting, for the most part, of VA and private 
treatment records and examination reports, while "new" in the 
sense that it was not previously of record, is not 
"material."  More specifically, while at the time of a period 
of VA hospitalization spanning the months from November 1977 
to January 1978, the veteran received a diagnosis of paranoid 
schizophrenia, no indication was given at that time that the 
veteran's schizophrenia had its origin during or was in any 
way the result of his period of active military service.  
Moreover, since the time of that hospitalization, the veteran 
has received neither a diagnosis of nor treatment for a 
psychiatric disorder of any kind.  Under the circumstances, 
the Board is of the opinion that evidence submitted since the 
time of the Board's December 1976 decision does not 
constitute new and material evidence sufficient to reopen the 
veteran's previously-denied claim.  This is to say that, by 
itself, or when considered with previous evidence of record, 
such newly-received evidence does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  Accordingly, the veteran's appeal as to the issue of 
service connection for an acquired psychiatric disorder, 
claimed as anxiety and/or depression, must be denied.

Increased Evaluation

Turning to the issue of an increased evaluation for the 
veteran's service-connected low back disability, the Board 
notes that disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

Moreover, while the Board must consider the veteran's medical 
history as required by various provisions under 38 C.F.R. 
Part 4, including Section 4.2 [see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

In the present case, at the time of the Board's June 2007 
remand, it was noted that certain private medical records 
arguably pertinent to the veteran's claim for an increased 
rating were not currently a part of the claims folder.  
Further noted was that range of motion measurements obtained 
at the time of a March 2005 VA orthopedic examination were 
"ambiguous."  Under the circumstances, it was requested that 
the veteran be contacted, with a request that he provide the 
full name and address for the private physician who had in 
the past and was currently providing treatment for his 
service-connected low back disability.  Following receipt of 
that information, the veteran's private physician was to have 
been contacted, with a request that he provide copies of any 
and all records of treatment of the veteran for his service-
connected low back disability.  In addition, given the 
ambiguity inherent in the March 2005 orthopedic examination, 
the veteran was to have been afforded an additional VA 
orthopedic examination, to include measurements of any and 
all limitation of motion, both with and without pain.

In response to the Board's instructions, the Appeals 
Management Center (AMC), in June and September 2007, 
contacted the veteran with a request that he provide 
information regarding the private physician who had treated 
him for his service-connected low back disability.  
Unfortunately, however, the veteran failed to respond to 
those requests for information.  Moreover, despite repeated 
attempts on the part of the Appeals Management Center (AMC), 
the veteran failed to report on no less than three occasions 
for VA examinations scheduled in conjunction with the 
evaluation of his service-connected low back disability.

Pursuant to applicable law and regulation, when entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination or reexamination, appropriate 
action is to be taken.  In the case of a claim for increase, 
where a claimant fails to report for an examination scheduled 
in conjunction with that claim, the claim is to be denied.  
38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.655 (2007).

In the case at hand, it is clear that the veteran has failed 
to respond to repeated requests for information regarding the 
private physician who has treated him for his service-
connected low back disability.  Similarly clear is that the 
veteran has failed to report on at least three occasions for 
VA examinations scheduled for the purpose of evaluating that 
very same disability.  Under the circumstances, the law is 
clear, and the veteran's claim for increase must be denied.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in August and October 2003, and in 
December 2007.  In those letters, VA informed the veteran 
that, in order to reopen his claim (for service connection 
for an acquired psychiatric disorder), new and material 
evidence was needed.  VA also told the veteran that, in order 
to substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  The veteran was further advised that, in order to 
substantiate his claim for an increased rating, he needed to 
show that his service-connected disability had undergone an 
increase in severity.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claims.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.  VA has also made numerous 
attempts to help the veteran develop his claim.  The veteran 
has repeatedly failed to respond, however. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
anxiety and/or depression, is denied.

An evaluation in excess of 10 percent for low back pain as 
the residual of back injury prior to March 7, 2005, as well 
as a current evaluation in excess of 20 percent for that same 
disability, is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


